ACCEPTED
                                                                                                03-14-00661-CV
                                                                                                        3643589
                                                                                       THIRD COURT OF APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                            1/5/2015 9:30:58 AM
                                                                                               JEFFREY D. KYLE
                                                                                                          CLERK
                               CAUSE NO. 03-14-00661-CV

DEVVY KIDD; JOHN KIDD; M. J.                  §       IN THE COURT OF APPEALS,
                                                                         FILED IN
SHADDEN; JOHN COLE; R.M. DAlEY;               §                   3rd COURT OF APPEALS
TRACY STEPHENS; PATRICIA                      §                       AUSTIN,
                                                      THIRD DISTRICT OF  TEXAS TEXAS
STROYICK; DOROTHY MORROW;                     §                   1/5/2015 9:30:58 AM
CHARLES MORROW; AMY                           §                     JEFFREY D. KYLE
WILLIAMS; DAVID WILLIAMS;                     §                           Clerk
NORMAN KUEHN; ELIZABETH                       §
THEISS; REBECCA GUTIERREZ;                    §
MARIE NUGENT; STEVE G.                        §
CRUTCHFIELD; ET AL.,                          §
                                              §
                      Appellants,             §
                                              §
vs.                                           §
                                              §
TEXAS PUBLIC UTILITY                          §
COMMISSION,                                   §
               Appellee.                      §
                                              §

                                NOTICE OF APPEARANCE

       Interested party CenterPoint Energy Houston Electric, LLC hereby notifies the Court and

all parties that the following persons, in addition to those who previously gave notice, are

appearing as counsel of record on behalf of CenterPoint Energy.

       Dale Wainwright
       Texas State Bar No. 00000049
       Davison Grant
       Texas State BarNo. 08300010
       Lindsay Hagans
       Texas State Bar No. 24087651
       BRACEWELL & GIULIANI LLP
       Ill Congress Avenue, Suite 23 00
       Austin, Texas 78701
       Telephone: (512) 472-7800
       Facsimile: (800) 404-3970
       Email: Dale.Wainwright@bgllp.com
               Davison.Grant@bgllp.com
               Lindsay.Haganslalbgllp.com
Respectfully submitted,

BRACEWELL & GIULIANI      LLP

By:u
Dale WainwriJi{
               ~J./   1    •.Jt
                          '7
Texas State Bar No. 00000049
Davison Grant
Texas State Bar No. 08300010
Lindsay Hagans
Texas State Bar No. 24087651

111 Congress Avenue, Suite 2300
Austin, Texas 78701
Telephone: (512) 472-7800
Facsimile: (800) 404-3970
Email: Dale.Wainwright@bgllp.com
        Davison.Grant@bgllp.com
        Lindsay.Hagans@bgllp.com

ATTORNEYS FOR CENTERPOINT
ENERGY HOUSTON ELECTRIC, LLC




   2
                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
forwarded to counsel of record by electronic service in accordance with the Texas Rules of Civil
Procedure on January 5, 2015.

Roger B. Borgelt                                JoAnn Biggs
Borgelt Law                                     Cortney C. Thomas
614 S. Capital of Texas Hwy                     Vinson & Elkins LLP
Austin, Texas 78746                             Trammell Crow Center
Attorney for Plaintiffs                         2001 Ross Avenue, Suite 3700
                                                Dallas, Texas 75201-2975
David Tuckfield                                 Attorneys for On cor Electric Delivery
The Law Office of David J. Tuckfield, PC        CompanyLLC
12400 West Highway 71, Suite 350-150
Austin, Texas 78738                             Rhonda Colbert Ryan
Attorney for Plaintiffs                         American Electric Power Company, Inc.
                                                400 W. 15th Street, Suite 1500
Kellie E. Billings-Ray                          Austin, Texas 78701
Elizabeth B. Sterling
Office of the Attorney General                  Patrick Pearsall
Environmental Protection Division               Duggins Wren Mann & Romero, LLP
P.O. Box 12548, MC-066                          P.O. Box 1149
Austin, Texas 78711-2548                        Austin, Texas 78767
Attorneys for Texas Public Utility Commission   Attorneys for AEP Texas Central Company
                                                and AEP Texas North Company
Patrick R. Cowlishaw
Stephanie C. Sparks
Jackson Walker L.L.P.
90 I Main Street, Suite 6000
Dallas, Texas 75202

Scott Seamster
Texas-New Mexico Power Company
225 E. John Carpenter Fwy
Suite 1500
Irving, Texas 75062
Attorneys for Texas-New Mexico Power
Company



                                                    J):Jjj.1· ~#
                                                Dale Wainwright




                                                3